Title: To James Madison from George A. Hughes, 1 September 1808
From: Hughes, George A.
To: Madison, James



Sir,
Baltimore September 1st. 1808

Understanding it to be the intention of Government to send out dispatches to England & France, from the circumstance of my not being at present, actively engaged in any business, I am disposed, provided it interfere not with any arrangements you may have made, to offer my Services as Bearer.  It may perhaps be in your Remembrance that I had the Honour of handing you in July 1803 a dispatch from Mr. Munroe at Paris (Where I had been residing the twelve Months preceeding) Coaxing the Ratification of the cession of Louisiana &c.  I am happy to remember that My Conduct on that occasion had your approbation.  Feeling inclined to make a short excurtion to Europe, I will undertake to perform the necessary duties on this, provided as above.  The Gentlemen Representatives from our district, will supply any information relative to me & my Character you may think requisite.  I have the Honour to be with the highest Respect, Your Obedt. Servt.

George A. Hughes

